IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-80,602-01


                     EX PARTE MARCUS ANTHONY SHUFF, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                           CAUSE NO. 10CR0506-83-1
                      TH
            IN THE 405 DISTRICT COURT FROM GALVESTON COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The First Court of Appeals affirmed his conviction. Shuff v. State,

No. 01-12-00034-CR (Tex. App.–Houston [1st] May 2, 2013).

        Applicant contends that he was denied his right to file a pro se petition for discretionary

review because his counsel was not timely notified of the appellate court’s decision and therefore

did not timely notify Applicant of the appellate court’s decision.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                      2

has entered findings of fact and conclusions of law that Applicant was denied his right to file a pro

se petition for discretionary review. The State and the trial court recommend that relief be granted.

Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-12-00034-CR

that affirmed his conviction in Cause No. 10CR0506-83-1 from the 405th District Court of Galveston

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: December 18, 2013
Do not publish